Citation Nr: 1018569	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for deep vein thrombosis of the 
right lower extremity, to include as due to a service-connected 
right foot injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1956.  
He also had a period of service from April 1959 to July 1963 that 
was found to be under dishonorable conditions for VA purposes.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for deep vein thrombosis, right lower extremity.

The Veteran and his spouse testified in support of his claims at 
a local hearing held before a Decision Review Officer in May 2006 
and a Travel Board hearing held before a Veterans Law Judge in 
August 2007.  Transcripts of both hearings are of record.  The 
Veterans Law Judge who presided over the August 2007 hearing is 
no longer employed by the Board and the Veteran was offered the 
opportunity for a new hearing before the undersigned Veterans Law 
Judge in a February 2010 letter.  The Veteran declined the new 
hearing and requested that his claim be considered based on the 
evidence of record.  

In December 2007, the Board remanded the case for additional 
development.  In September 2009, the Board requested a Veterans 
Health Administration (VHA) medical advisory opinion in 
connection with the Veteran's claim.  As all requested 
development was completed, the case has been returned to the 
Board for further appellate action.  

The Board acknowledges that the Veteran filed a separate claim in 
November 2007 for service connection for right, below the knee 
amputation secondary to his right leg deep vein thrombosis and 
requested a temporary 100 percent disability rating based on 
convalescence.  The RO provided VCAA notice in connection to the 
claims but has not adjudicated the issue.  As there is medical 
evidence suggesting that the right leg amputation may have causes 
other than deep vein thrombosis, the issue cannot be adjudicated 
here in the first instance.  

Therefore, the issue of entitlement to service connection for 
amputation of the right leg has been raised by the record, but 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  The Board does not have jurisdiction over the claim, and 
it must be referred to the AOJ for appropriate action.  


FINDING OF FACT

Deep vein thrombosis of the right lower extremity was not 
incurred in or as a result of service and is not proximately due 
to or the result of service-connected residuals, chip fracture, 
right great toe.  


CONCLUSION OF LAW

Deep vein thrombosis of the right lower extremity is not 
etiologically related to service nor is it proximately due to or 
the result of service-connected residuals, chip fracture, right 
great toe.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide;  
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his possession 
that pertains to the claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R.  
§ 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in September 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by a 
March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice, including Dingess notice, was provided 
after the initial adjudication of the claims, this timing 
deficiency was cured by the issuance of VCAA notice followed by 
readjudication of the April 2009 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  
Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private medical records.  
The board notes that the Veteran identified two additional 
sources of private medical records, Regional Medical Center 
Bayonet Point and Good Samaritan Hospital.  Records were 
requested from each location and in March 2006 and September 2007 
letters, both providers responded that the records had been 
destroyed or were no longer available.  The Veteran confirmed 
this in an August 2008 letter.  

Additionally, the Veteran was provided proper VA examinations in 
December 2005 and August 2006 for his service connection claim.  
A VHA medical advisory opinion was obtained in January 2010.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.






Service Connection Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.   
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi,  
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi,  
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999);  
38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage,  
10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

VA regulations provide that service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448. Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R.  
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will 
address service connection on both a direct and secondary basis 
in this appeal.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski,  
1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that deep vein thrombosis was incurred as a 
result of service or, in the alternative, as a result of his 
service-connected right foot injury.  Service connection for 
residuals, chip fracture, right great toe, was granted in an 
August 1956 rating decision.  

Throughout the history of this appeal, the Veteran has shown 
diagnoses of deep vein thrombosis (DVT) as well as a multitude of 
other diseases, including chronic venous disease resulting in 
superficial varicose veins, coronary artery disease, 
homocysteinemia, and a history of vascular surgery for aortic 
aneurysm repair.    

Service treatment records show that in August 1953 the Veteran 
injured his first and third toes and sustained a chip fracture of 
the tuft of the distal phalynx of his right great toe when a 
grill was dropped on his foot.  He was prescribed light duty for 
three days after which time he was to return to work.  In 
November 1953, he complained of pain in his right great toe 
secondary to the August accident.  In August 1954, the Veteran's 
right great toenail was removed and unguis incarnates, or ingrown 
toenail, was noted.  In December 1955 and January 1956, he was 
treated for right great toenail fungus infection and was given 
one week light duty following each treatment.  

Therefore, a current disability and an in-service injury have 
been established by the evidence of record.  The remaining 
question is whether the Veteran's DVT is etiologically linked to 
service on a direct basis or, in the alternative, whether DVT is 
secondary to service-connected residuals, chip fracture, right 
great toe.  

The Veteran received three VA examinations in connection with his 
claim, a private medical opinion was submitted, and the Board 
requested a VHA medical advisory opinion as to whether it is at 
least as likely as not that the Veteran's DVT of the right lower 
extremity was caused or aggravated by the Veteran's military 
service, to include the in-service fracture of his right great 
toe.  

During the first VA examination in October 2005, the Veteran 
reported right leg pain, varicose veins, and blood clots and 
attributed all of his right leg symptoms to the in-service injury 
that resulted from dropping the grill on his foot.  The examiner 
diagnosed crush injury, right foot, with resulting DVT and 
varicose veins throughout his lower extremity and indicated a 
positive association between the Veteran's reported crush injury 
to his right foot and his extreme varicose veins and lymphedema.  
No rationale was provided.  However, as the October 2005 examiner 
did not have the benefit of reviewing the claims file, a second 
VA examination was requested.  

In the December 2005 VA examination, the Veteran again stated 
that his right leg DVTs were secondary to the fracture of his 
right great toe.  He reported that following his 1953 injury he 
developed multiple superficial venous varicosities and, in the 
late 1960s, began to develop blood clots in his legs.  He also 
described a history of peripheral vascular disease within the 
arteries and multiple arterial bypasses of both lower 
extremities.  The examiner reviewed the claims folder and noted 
multiple DVTs in the bilateral lower extremities, more commonly 
on the right than on the left.  The examiner also noted an August 
2004 VA medical center (VAMC) treatment note that stated that 
homocysteinemia may represent the etiology of the Veteran's DVT.  
Upon physical examination, the Veteran ambulated with a somewhat 
difficult gait and both legs were found to be swollen, more so on 
the right.  

The December 2005 examiner concluded that it was less likely than 
not that the Veteran's right toe injury was related to his DVTs.  
The examiner explained that the Veteran felt that his right toe 
injury led to superficial varicose veins, which then subsequently 
led to DVT.  However, even if the toe injury did cause the 
superficial varicose veins, the examiner stated, this does not 
ultimately lead to DVT because the blood clots are within the 
deep veins of both legs.  The examiner also stated that the fact 
that the Veteran had DVT in both legs did not support an injury 
to the right lower extremity as an etiology.  Furthermore, it was 
noted that the Veteran had multiple other risk factors for 
peripheral vascular disease, including tobacco use, a history of 
myocardial infarction, and hypercholesterolemia, which the 
examiner concluded were more likely the cause of his DVT.  

In the January 2006 notice of disagreement and the May 2006 
personal hearing at the RO, the Veteran stated that he was not 
physically examined by the December 2005 examiner.  As a result, 
a third VA examination was conducted in August 2006, where the 
same medical history and symptomatology was reported.  

The June 2006 examiner concluded that it is less likely than not 
that the right toe injury in service is related to his DVTs for 
several reasons.  First, the examiner noted that the Veteran did 
not have his first DVT until 1969 or 1970, several years after 
service.  In addition, the examiner stated that superficial 
varicose veins typically do not lead to DVT.  It was also pointed 
out that the Veteran has had DVTs in both lower extremities, 
which the examiner found would not support an injury to the right 
lower extremity as an etiology.  The examiner then noted the 
multiple risk factors for peripheral vascular disease, including 
a questionable history of homocysteinemia, which the examiner 
stated would very likely cause all of the reported symptoms.  The 
link between homocysteinemia and DVT was further supported, 
according to the examiner, by the fact that the Veteran had 
progression/worsening of his disease despite an international 
normalized ratio (for anticoagulant monitoring) between 2-3.  The 
examiner explained as an example that the Veteran developed DVT 
in August 2005 despite the fact that therapeutic anticoagulation 
levels were at 2.5-3.5.  This suggested to the examiner that 
homocysteinemia was a more likely cause.  

In March 2008, the Veteran's treating surgeon, Dr. M. B., 
submitted a letter in connection with the Veteran's claim for 
service connection.  Dr. M.B. stated that the Veteran experienced 
a severe injury to his right lower extremity during his military 
time and worsening of the chronic venous insufficiency in the 
right lower extremity was likely the result of the military 
injury, with the Veteran having more severe symptoms of venous 
insufficiency in the right leg compared to the left.  The doctor 
further explained that the Veteran could not have the saphenous 
vein utilized as a bypass conduit for repair of his right 
popliteal artery aneurysm because it was obliterated by deep 
venous drainage from repeated prior DVTs.  The doctor stated that 
the use of the prosthetic bypass in the right leg may have 
contributed to the Veteran's eventual need for an amputation as 
saphenous vein conduit bypass performs better with higher patency 
rates and less chance of limb loss compared to prosthetic 
bypasses.  

In response to the conflicting medical opinions, the Board 
requested a VHA medical advisory opinion, which was provided in 
January 2010.  The examiner, a VA vascular surgeon, noted the 
Veteran's complicated medical history and concluded that the 
fracture to the right great toe distal phalynx was not related to 
the development of DVT around 1969.  The examiner stated that the 
Veteran was treated in service according to the standard of care 
for trauma to the toenail and underlying tuft and there was no 
unusual consequence of such treatment shown in service.  It was 
also noted that the Veteran's discharge paperwork, dated August 
1956, did not find any disability related to the right toe 
injury.  

The January 2010 examiner explained that if there were other 
events not described in the service treatment records, such as an 
intra-articular fracture and degenerative joint disease or 
prolonged cast immobilization, it would have been plausible to 
have an increased risk for developing DVT.  However, there was no 
indication that such an event occurred, and even then, such risk 
factors would have affected only the side in question, not both 
lower extremities, as in this case.  The examiner further 
concluded that the Veteran's extensive aneurysmal disease, 
including the abdominal aortic aneurysm and right popliteal 
aneurysm, have no logical relation to the fracture of the distal 
toe tip decades prior.  This was important, according to the 
examiner, because the multiple right lower extremity aneurysm 
surgeries culminated in the right lower extremity amputation.    

In conclusion, the examiner stated that the patient had a right 
lower extremity amputation for arterial, not venous, disease and 
the arterial disease was not related to his prior history of 
trauma, but rather to smoking and genetic predisposition.  His 
bilateral venous disease, the examiner stated, was also very 
unlikely related (much less than 50 percent probable) to his 
minor toe tuft fracture in 1953.  Risk factors for DVT included 
advanced age, immobility, cancer, obesity, acute medical illness, 
infection or inflammatory bowel disease, genetic hypercoagulable 
syndrome, and recent surgery or major lower extremity trauma.  
The examiner asserted that a minor toe tuft fracture at age 17, 
without immobility, was extremely unlikely related to the 
development of acute bilateral lower extremity DVTs several years 
later.  

After reviewing all of the evidence of record, the Board finds 
that the weight of the evidence is against a finding of service 
connection on both a direct and secondary basis.  Service 
treatment records are negative for any complaints, treatment, or 
diagnoses of DVT in service.  The Board further notes that the 
Veteran has not reported a continuity of symptomatology.  In 
fact, the Veteran has not asserted that he incurred DVT during 
service or as a direct result of service.  Rather, the Veteran 
has consistently stated that he incurred DVT as the result of his 
service-connected residuals, chip fracture, right great toe.  
Moreover, during the August 2006 VA examination, the Veteran 
reported that his DVT began in the late 1960s, more than 10 years 
after discharge.  In the August 2007 hearing before the Board, 
the Veteran stated that he was first treated for DVT in 1975, 
almost 20 years after service.  The absence of any clinical 
evidence for decades after service weighs the evidence against a 
finding that the Veteran's DVT was present in service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the medical evidence in 
this case is against a finding of any connection, direct or 
secondary, between the in-service right toe fracture and the 
claimed DVT of the right lower extremity.  First, the negative 
opinions provided in this case by the December 2005, August 2006, 
and January 2010 examiners were formed after viewing the entire 
record, including service treatment records, and evaluating the 
severity of the original injury and the likelihood that such an 
injury could be related to the current disability.  Moreover, all 
three negative opinions were supported by multiple rationales.  
All three examiners stated that it was very unlikely that the 
right great toe injury was connected in any way to the 
development of DVT and each pointed to the length of time between 
the right foot injury and the first reports of DVT symptoms and 
the fact that DVT developed in both extremities as reasons 
against finding that an injury to the right lower extremity was 
etiologically related to the development of DVT.  All three 
examiners also pointed to the multiple other risk factors the 
Veteran had for peripheral vascular disease and explained why 
these other factors were more likely the cause of the development 
of DVT.  Finally, the January 2010 examiner explained that an 
injury to the lower extremities would need to be more severe than 
the type the Veteran sustained to be considered among the risk 
factors associated with DVT and that the subsequent amputation of 
the right leg at knee was the result of arterial and not venous 
disease.    

In contrast, the October 2005 examiner had only the Veteran's 
report of medical history and the physical examination conducted 
that day to consider in forming his opinion.  The Board notes 
that the mere recitation of the Veteran's self-reported lay 
history does not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 
(1996).  Moreover, while the October 2005 examiner stated that it 
was as likely as not that the crush injury to the right foot was 
responsible for the extreme varicose veins in his lower 
extremity, no rationale for this opinion was provided.  The Court 
has held that an examination is inadequate where the examiner 
does not review the medical history and provide a factually 
accurate rationale for the opinions provided in the examination 
report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 
(2008).  Furthermore, the December 2005 and August 2006 examiners 
specifically stated that even if the right toe injury led to 
varicose veins, as the October 2005 examiner concluded, 
superficial varicose veins such as the Veteran's typically do not 
lead to DVT.  Therefore, the Board finds the October 2005 
examiner's opinion to be of little, if any, probative value.  

In terms of the August 2008 letter, Dr. D. B. also did not have 
the benefit of reviewing the claims file and instead stated that 
his opinion was based on the Veteran's reports and having treated 
him for four to five years, which would have been more than 50 
years after the in-service injury.  The Board notes that while it 
was first stated that the worsening of the chronic venous 
insufficiency in the right lower extremity was likely a result of 
the military injury, the only rationale provided was that the 
symptoms were worse in the right than the left.  The doctor 
referred to the right toe fracture as severe without having 
looked at the in-service treatment records and concluded there 
was a positive link between the in-service injury and the 
development of DVT without considering the other risk factors 
present in the Veteran's case.  In comparison with the three 
negative opinions, Dr. D. B.'s opinion is not supported by the 
medical evidence of record and is outweighed by three well-
explained negative opinions.  

Specifically on the issue of aggravation, the Board acknowledges 
that Dr. D. B. stated that the use of prosthetic bypass in the 
right leg may have contributed to the Veterans eventual need for 
an amputation.  However, the Court has held that a physician's 
statement framed in terms such as "may" or "could" is not 
probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see 
also See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  There is no 
other competent, probative medical opinion that supports the 
conclusion that the Veteran's current DVT disability was 
aggravated by his in-service right foot injury.  Instead, the 
record contains multiple medical opinions finding that other risk 
factors were more likely connected to the Veteran's current 
disability and the right foot injury was not etiologically 
related.  

Based on the foregoing, the Board finds that the overwhelming 
weight of the medical evidence of record is against a finding of 
any connection between the Veteran's current disabilities and the 
in-service right foot injury.  While the Veteran certainly 
believes and has stated that he developed DVT as a result of his 
service-connected residuals, chip fracture, right great toe, as a 
layperson, without medical expertise, he is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition, 
particularly one which is systemic in nature such as DVT.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, the weight of the evidence is against a finding of 
service connection for deep vein thrombosis on a direct and 
secondary basis and the claim must be denied.  

ORDER

Service connection for deep vein thrombosis is denied on a direct 
and proximate basis.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


